Lahtinen, J.
Appeal from a judgment of the County Court of Schenectady County (Eidens, J.), entered June 26, 2000, convicting defendant upon his plea of guilty of the crime of criminal possession of a controlled substance in the third degree.
Defendant was sentenced to a prison term of 4V2 to 13V2 years after pleading guilty to the crime of criminal possession of a controlled substance in the third degree in fall satisfaction of a four-count indictment. He contends on this appeal that the sentence was unduly harsh and excessive in view of his youth (22 years of age at the time of sentencing) and his lack of a prior criminal record. We disagree. A sentence that falls within the permissible statutory ranges will not be disturbed unless *730the sentencing court abused its discretion or extraordinary circumstances exist warranting a modification in the interest of justice (see, People v Carter, 267 AD2d 594, 595, lv denied 94 NY2d 917; People v Dolphy, 257 AD2d 681, 685, lv denied 93 NY2d 872). No extraordinary circumstances have been shown to exist here nor can we discern any abuse of judicial discretion in light of the fact that a sentence of SVs to 25 years (see, Penal Law § 70.00 [2] [b]; [3] [b]) could have been imposed.
Crew III, J.P., Peters, Mugglin and Rose, JJ., concur. Ordered that the judgment is affirmed.